891 F.2d 287
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Thomas Tyrone JOHNSON, Plaintiff-Appellant,v.Joe AVANT;  Medical Staff;  Gerald Rhodes, Officer,Defendants-Appellees.
No. 89-6767.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 12, 1989.Decided:  Nov. 9, 1989.

Thomas Tyrone Johnson, appellant pro se.
Samuel Bernard Goodwyn (McGuire, Woods, Battle & Boothe), for appellees.
Before K.K. HALL, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas Tyrone Johnson appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Johnson v. Avant, CA-88-830-N (E.D.Va. July 11, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.